Opinion issued October 13, 2011.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00122-CV
———————————
ROBERT
LAWRENCE DONLEY,
Appellant
V.
SUZANNE
SCHAFER DONLEY, Appellee

 

 
On Appeal from the County Court at Law No. 3
Galveston County, Texas

Trial Court Cause No. 10FD0628
 

MEMORANDUM OPINION
Appellant has filed an unopposed motion to dismiss
the appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Chief
Justice Radack and Justices Bland and Huddle.